Citation Nr: 0017754	
Decision Date: 07/07/00    Archive Date: 07/11/00

DOCKET NO.  98-06 544	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUES

1.  Entitlement to an increased evaluation for arthritis of 
the right elbow, currently rated as 10 percent disabling.

2.  Entitlement to an effective date earlier than December 
16, 1996, for the grant of a separate 10 percent rating for a 
postoperative scar of the right elbow.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

K. R. McCormack, Associate Counsel



INTRODUCTION

The veteran had active military service from August 1975 to 
November 1979.

This matter comes to the Board of Veterans' Appeals (Board) 
from a May 1997 decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) located in Boise, Idaho, 
which denied an increased evaluation for arthritis of the 
right elbow, rated as 10 percent disabling, and assigned a 
separate 10 percent rating for a postoperative scar of the 
right elbow, effective December 16, 1996.


FINDINGS OF FACT

1.  The most recent VA examination report shows that the 
veteran's range of right elbow motion was extension to 25 
degrees and flexion to 130 degrees.

2.  The veteran's claim for an increased evaluation for his 
arthritis of the right elbow was received by VA on December 
19, 1996.

3.  Subsequent to the August 1994 rating decision, there is 
no document of record which may be construed as a formal or 
informal claim for an increased evaluation for arthritis of 
the right elbow prior to December 16, 1996.





CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 10 percent 
for arthritis of the right elbow have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.3, 4.7, 
4.40, 4.41, 4.42, 4.45, 4.59, 4.71a, Diagnostic Codes 5010, 
5206, 5207, (1999).

2.  An effective date earlier than December 16, 1996, for the 
assignment of a separate 10 rating for a postoperative scar 
of the right elbow is not warranted.  38 U.S.C.A. §§ 5107, 
5110 (West 1991 & Supp. 1999); 38 C.F.R. § 3.400 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background:  The veteran was released from his period 
of active military service in November 1979.  His initial 
application for compensation was received on June 3, 1991.  
At that time, he requested service connection for a residual 
scar on his right elbow.

On VA medical examination in August 1991, the veteran's right 
elbow had a full range of motion and was negative for 
weakness or crepitus.  A very faint 3 inch surgical scar was 
present on its medial surface.  X-ray examination of his 
right elbow revealed mild to moderate degenerative changes 
and a tiny bone fragment which was either dystrophic 
calcification or a small osteochondral fragment.  The 
diagnoses were status post reported bone chip of the right 
elbow, status post removal of bone chip of the right elbow, 
and no right elbow disability found on examination.

In a September 1991 rating decision, the RO granted service 
connection for the right elbow disability, and assigned it a 
noncompensable disability evaluation.  The veteran received 
notification of the grant, but did not correspond with or 
otherwise contact the RO.

In January 1994, private medical records from F. J., M.D., 
were submitted to the RO by the veteran's representative.  
These records show that the veteran was accorded an 
arthrogram of his right elbow in October 1993 after being 
seen with complaints of right elbow pain earlier that month.  
The results of the arthrogram show that the veteran had 
nonacute osteochondritis dissecans which involved the 
capitellum, secondary degenerative changes and a restricted 
extension.  No large loose bodies were found.

Upon consideration of the foregoing, by an August 1994 rating 
decision, the RO increased the disability evaluation for the 
veteran's arthritis of the right elbow from 0 to 10 percent.

In a statement in support of claim, received on December 19, 
1996, the veteran requested an increased evaluation for his 
arthritis of the right elbow.

In February 1997, VA outpatient treatment records were 
associated with the claims folder.  These records show that 
the veteran was seen with complaints of right elbow pain in 
August 1994.  They also show that, on December 16, 1996, an 
examination of his right elbow revealed that it was painful 
and swollen.

On VA medical examination in March 1997, a clinical 
evaluation of the veteran's right elbow revealed a 7 
centimeter hypertrophic scar over the lateral epicondyle.  
Sensation on this scar was decreased and the scar area was 
intensely painful.  No ankylosis of the joint or obvious 
deformity were detected.  Range of right elbow motion was 
extension to 20 degrees and flexion to 120 degrees.  Forearm 
pronation and supination was limited to 75 degrees.  
Sensation was full, strength was generally decreased and 
radial pulses were 2+ and equal.  It was noted that the 
veteran was employed and right handed.  The diagnosis was 
history of osteochondritis desiccants of the capillitium with 
degenerative changes and restricted range of motion.

Based on the foregoing, as reported earlier, in a May 1997 
rating decision, the RO 
denied an increased evaluation for the veteran's arthritis of 
the right elbow, rated as 10 percent disabling, and assigned 
a separate 10 rating for his postoperative scar of the right 
elbow, effective December 16, 1996.  The RO held that the 
tenderness shown around the surgical scar on the veteran's 
right elbow warranted a separate 10 percent rating.

In a statement in support of claim received in February 1998, 
the veteran filed a notice of disagreement with the RO's 
denial of his claim for an increased evaluation for arthritis 
of the right elbow, rated and 10 percent disabling.  He also 
expressed disagreement with the RO's assignment of December 
16, 1996 as the effective date for the grant of the separate 
10 percent rating for his postoperative scar of the right 
elbow.  He maintained that an earlier effective date was 
warranted for this scar because it had been tender from the 
beginning.

At his October 1999 hearing, the veteran testified that he 
was right-handed and that he experienced swelling, pain, 
locking, and weakness in his right elbow.  He also testified 
that arthritis of the right elbow had not caused him any 
employment difficulties.  He maintained that the effective 
date for the separate 10 evaluation for his postoperative 
scar of the right elbow should be June 3, 1991, as this was 
the date when he filed his original claim.

An additional VA outpatient treatment record shows that the 
veteran was seen with complaints of right elbow pain in April 
1999.  At that time, he was assessed as having chronic 
degenerative joint disease of the right elbow.

On VA medical examination in November 1999, a clinical 
evaluation of the veteran's right elbow revealed that its 
range of motion was extension to 25 degrees and flexion to 
130 degrees.  Supination was normal but pronation revealed a 
slight limitation of motion.  The strength of his extensors 
and flexors were normal.  A 3 inch healed scar was present in 
the lateral aspect.  Tenderness was present adjacent to this 
scar but there was no specific scar tenderness.  X-ray 
examination of his right elbow revealed traumatic arthritis.  
It was noted that he had been employed for the previous seven 
years.  The diagnosis was traumatic arthritis of the right 
elbow.


Law and Regulations.  Disability evaluations are determined 
by the application of the VA Schedule for Rating 
Disabilities, which is based on average impairment of earning 
capacity.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. Part 4 
(1999).  Separate diagnostic codes identify the various 
disabilities.

When evaluating a disability, any reasonable doubt regarding 
the degree of disability is resolved in favor of the 
claimant.  38 C.F.R. § 4.3 (1999).  If there is a question as 
to which of two evaluations should apply, the higher rating 
is assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating is assigned.  38 C.F.R. § 4.7 
(1999).

Where entitlement to VA compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a review of the recorded history of a disability is 
necessary in order to make an accurate evaluation, see 
38 C.F.R. §§ 4.41, 4.42, the regulations do not give past 
medical reports precedence over current findings.  Francisco 
v. Brown, 7 Vet. App. 55 (1994).

Diagnostic Code 5010 provides that arthritis due to trauma, 
substantiated by X-ray findings, will be rated as 
degenerative arthritis under Diagnostic Code 5003.  Code 5003 
provides that degenerative arthritis, established by X-ray 
findings, will be rated on the basis of limitation of motion 
under the appropriate diagnostic codes for the specific joint 
or joints involved. 38 C.F.R. § 4.71, Diagnostic Code 5010 
(1999).

Diagnostic Code 5206 provides that a 10 percent evaluation is 
warranted for the major forearm when flexion is limited to 
100 degrees.  A 20 percent evaluation is warranted when 
flexion of the forearm is limited to 90 degrees.  A 30 
percent evaluation is warranted when flexion is limited to 70 
degrees.  A 40 percent evaluation is warranted when flexion 
is limited to 55 degrees.  A 50 percent evaluation is 
warranted when flexion is limited to 45 degrees.  38 C.F.R. 
§ 4.71, Diagnostic Code 5206 (1999).

Diagnostic Code 5207 provides a 10 percent evaluation when 
extension of the major forearm is limited to 45 or 60 
degrees.  A 20 percent evaluation is warranted when extension 
is limited to 75 degrees.  A 30 percent evaluation is 
warranted when flexion is limited to 90 degrees.  A 40 
percent evaluation is warranted when flexion is limited to 
100 degrees.  A 50 percent evaluation is warranted when 
flexion is limited to 110 degrees.  38 C.F.R. § 4.71, 
Diagnostic Code 5207 (1999).

Diagnostic Code 5208 provides that a 20 percent evaluation is 
warranted when flexion of the forearm is limited to 100 
degrees and extension of the forearm is limited to 45 
degrees.  38 C.F.R. § 4.71, Diagnostic Code 5208 (1999).

The United States Court of Appeals for Veterans Claims has 
held that when a diagnostic code provides for compensation 
based solely on limitation of motion, the provisions of 
38 C.F.R. §§ 4.40 and 4.45 (1999) must also be considered, 
and that examinations upon which the rating decisions are 
based must adequately portray the extent of functional loss 
due to pain "on use or due to flare-ups."  DeLuca v. Brown, 
8 Vet. App. 202, 206 (1995).

Unless specifically provided otherwise, a claim reopened 
after final adjudication or a claim for increase of 
compensation shall be fixed in accordance with the facts 
found, but shall not be earlier than the date of receipt of 
application therefor.  38 U.S.C.A. § 5110(a).  Section 
5110(b)(2) then provides an exception to this general rule as 
follows:  The effective date of an award of increased 
compensation shall be the earliest date as of which it is 
ascertainable that an increase in disability had occurred, if 
application is received within one year from such date.  
38 U.S.C.A. § 5110 (b)(2); see also 38 C.F.R. § 3.400(o)(1), 
(2) (effective date of award of increased rating is earliest 
date as of which it is factually ascertainable that an 
increase in disability had occurred if claim is received 
within 1 year from such date, otherwise, date of receipt of 
claim); Swanson v. West, 12 Vet. App. 442, 447 (1999); Hazan 
v. Gober, 10 Vet. App. 511, 520 (1997).  

Accordingly, if an increase in disability is found to have 
occurred within one year prior to receipt of the claim, the 
increase is to be made effective as of the date that the 
increase was "factually ascertainable."  If an increase in 
disability occurred more than one year prior to the claim, 
the increase is effective the date of the claim.  If the 
increase occurred after the date of claim, the effective date 
is the date that an actual increase in disability is shown.  
38 U.S.C.A. § 5102(b)(2); Harper v. Brown, 10 Vet. App. 125 
(1997); 38 C.F.R. § 3.400(o)(1)(2); VAOPGCPREC 12-98 (1998).

"Application" is not defined in the statute.  However, in the 
regulations, "claim" and "application" are considered 
equivalent and are defined broadly to include "a formal or 
informal communication in writing requesting a determination 
of entitlement, or evidencing a belief in entitlement, to a 
benefit."  38 C.F.R. § 3.1(p).  Under 38 C.F.R. § 3.155(a), 
the submission of certain medical records may constitute an 
"informal claim" for an increase in disability compensation.  
In addition, 38 C.F.R. § 3.157(b)(1) specifies that where, as 
here, a claimant's formal claim for service connection 
already has been allowed, receipt of, inter alia, a VA report 
of examination will be accepted as an informal claim for 
entitlement to an increased rating filed on the date of the 
examination.

The veteran's postoperative scar of the right elbow may be 
rated under Diagnostic Code 7804.  Under this code, a 10 
percent evaluation will be assigned for superficial scars 
that are tender and painful on objective demonstration.  This 
is the maximum schedular evaluation permitted under this 
diagnostic code.  38 C.F.R. § 4.118, Diagnostic Code 7804 
(1999).


Increased Evaluation Claim

The Board finds that an evaluation in excess of 10 percent is 
unwarranted for the veteran's arthritis of the right elbow 
under Diagnostic Code 5010.  Under the schedular criteria, it 
is important to note that the most recent VA examination 
report shows that his range of right elbow motion was 
extension to 25 degrees and flexion to 130 degrees.  
Therefore, disability evaluations in excess of 10 percent are 
not warranted for his arthritis of the right elbow under 
Diagnostic Codes 5206, 5207 and 5208.

The Board has considered application of the criteria under 
38 C.F.R. §§ 4.40 and 4.45 with regard to the veteran's 
arthritis of the right elbow.  It is noted that there is no 
clinical evidence which would permit assignment of higher a 
evaluation under these criteria.

In the February 1998 statement of the case, the RO held that 
this case does not present such an exceptional or unusual 
disability picture as to warrant an extraschedular rating 
under the provisions of 38 C.F.R. § 3.321(b)(1) (1999).  The 
Board concurs with the RO as to this matter.  The evidence 
does not show that the veteran has recently been hospitalized 
frequently for his arthritis of the right elbow or that this 
disability has interfered with his employment.  Therefore, 
the Board finds that the evidence reflects that the overall 
disability picture does not rise to a level which would 
warrant an evaluation in excess of 10 percent for his 
arthritis of the right elbow.  38 U.S.C.A. §§ 1155, 5107; 
38 C.F.R. § 3.321(b)(1) (1999).

The Board has also considered all other potentially 
applicable provisions of 38 C.F.R. Parts 3 and 4, whether or 
not they have been raised by the veteran, as required by 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991), but no 
section provides a basis on which to a assign higher 
disability evaluation the one set forth above.


Earlier Effective Date Claim

The veteran has contended that the effective date for 
granting of the separate 10 percent evaluation for his 
postoperative scar of the right elbow should be June 3, 1991, 
as this was the date when he filed his original claim.  A 
review of the record shows that the RO assigned ratings for 
disability of the right elbow in rating decisions dated in 
September 1991 and August 1994.  The RO did not assign the 
post operative scar on his right elbow a separate rating in 
these rating decisions.  The Board notes that the veteran did 
not appeal these decisions and that they are now final.  
38 U.S.C.A. §§ 7103, 7104, 7105(c); 38 C.F.R. §§ 20.1100, 
20.1103.  

Under 38 C.F.R. § 3.105(a), "[p]revious determinations which 
are final and binding, including decisions of ... degree of 
disability ...will be accepted as correct in the absence of 
clear and unmistakable error."  To assert a valid claim of 
clear and unmistakable error, the claimant must assert more 
than a disagreement as to how the facts were weighed or 
evaluated; he must, with some degree of specificity, identify 
the alleged error and provide persuasive reasons why the 
result would have been different but for the alleged error.  
The mere assertion of clear and unmistakable error is not 
sufficient to reasonably raise the issue.  See Russell v. 
Principi, 3 Vet. App. 310 (1992) (en banc); Fugo v. Brown, 6 
Vet. App. 40 (1993), en banc review denied, Fugo v. Brown, 6 
Vet. App. 162 (1994).  In this case, the Board is of the 
opinion that the veteran has not alleged clear and 
unmistakable error with respect to the September 1991 and 
August 1994 rating decisions.

The applicable statutory and regulatory provisions, fairly 
construed, require the Board to look at all communications in 
the claims folder which may be interpreted as an application 
or claim -- formal and informal -- for an increased 
evaluation.  The Board is then required to review all other 
evidence of record to determine the "earliest date as of 
which", within the year prior to the claim, the increase in 
the severity of the arthritis of the right elbow was 
ascertainable.  38 U.S.C.A. § 5110(b)(2); 38 C.F.R. 
§§ 3.400(o)(2), 3.155(a); Servello v. Derwinski, 3 Vet. App. 
196, 198 (1992).

In this case, the evidence of record establishes that the RO 
received the veteran's application for a increased disability 
rating for his arthritis of the right elbow on December 19, 
1996.  In February 1997, a VA outpatient treatment record was 
associated with the claims folder which shows that he was 
treated for right elbow pain and swelling on December 16, 
1996.  As such, this record shows that it was factually 
ascertainable that the severity of his arthritis of the right 
elbow increased on December 16, 1996.  Thus, because the 
veteran's formal claim for an increased evaluation was 
received only three days later on December 19, 1996, the 
Board agrees with the RO and finds that this VA outpatient 
treatment record constituted an informal claim for an 
increased evaluation for arthritis of the right elbow 
pursuant to 38 C.F.R. § 3.157, and warranted the assignment 
of a separate 10 evaluation for a postoperative scar of the 
right elbow pursuant to Diagnostic Code 7804.  Therefore, as 
a formal claim for an increased evaluation for arthritis of 
the right elbow was received on December 19, 1996, well 
within the one year that it was factually ascertainable that 
there was an increase in the severity of this disability, 
December 16, 1996 is the appropriate effective date for the 
grant of a separate 10 percent rating for a postoperative 
scar of the right elbow.

A review of the veteran's claims file fails to disclose any 
communication from the veteran or any other document which 
may be construed as a formal or informal claim for an 
increased evaluation subsequent to the August 1994 rating 
decision but  prior to the December 16, 1996 treatment 
record.  The Board is aware that VA outpatient records show 
that the veteran was seen with complaints of right elbow pain 
in October 1994.  However, as reported earlier, the veteran's 
formal claim for an increased rating was received on December 
19, 1996, well beyond the year that would render the October 
1994 VA records an informal claim.  Therefore, the RO 
properly determined that December 16, 1996, was the earliest 
date for the assignment of a separate 10 evaluation for the 
veteran's postoperative scar of the right elbow.  The 
veteran's claim for an earlier effective date must therefore 
be denied.



	(CONTINUED ON NEXT PAGE)


ORDER

An evaluation in excess of 10 percent for arthritis of the 
right elbow is denied.

An effective date earlier than December 16, 1996, for the 
grant of a separate 10 percent rating for a postoperative 
scar of the right elbow is denied.




		
	Heather J. Harter
	Acting Member, Board of Veterans' Appeals






	(CONTINUED ON NEXT PAGE)



 

